Citation Nr: 1741093	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-36 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for right lower extremity radiculopathy.

3.  2.  Entitlement to service connection for left lower extremity radiculopathy.



REPRESENTATION

Veteran is represented by:  James Fausone, Attorney


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to April 1978.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Prior to the promulgation of a decision by the Board, the Veteran's attorney withdrew the appeal with respect to the issues of entitlement to service connection for a low back disability, right lower extremity radiculopathy, and left lower extremity radiculopathy.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issues of entitlement to service connection for a low back disability, right lower extremity radiculopathy, and left lower extremity radiculopathy have been met.  38 U.S.C.A. § 7105 (West 2014);   38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the appellant or by his or her authorized representative and must be in writing.  38 C.F.R. § 20.204(a).  

In a September 2016 written statement, the Veteran's attorney indicated that the Veteran wished to withdraw his appeal of the service connection claims for a low back disability and bilateral lower extremity radiculopathy.  As such, no allegation of error of fact or law remains before the Board for consideration with respect to those claims.  Accordingly, the Board finds that the Veteran has withdrawn his appeals for service connection for a low back disability, right lower extremity radiculopathy, and left lower extremity radiculopathy, and those appeals are dismissed.   


ORDER

The appeal as to the issue of entitlement to service connection for a low back disability is dismissed.

The appeal as to the issue of entitlement to service connection for right lower extremity radiculopathy is dismissed.

The appeal as to the issue of entitlement to service connection for left lower extremity radiculopathy is dismissed.



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





